Canwest Media Inc. (formerly CanWest MediaWorks Inc.)Interim Management’s Discussion and AnalysisFor the three and nine months ended May 31, 2008 and 2007 July 10, 2008 1 This Management Discussion and Analysis contains certain comments or forward-looking statements about our objectives, strategies, financial conditions, results of operations and businesses.Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions.These statements are based on our current expectations about our business and the markets we operate in, and on various estimates and assumptions.The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate.As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.Significant and reasonably foreseeable factors that could cause our results to differ materially from our current expectations are discussed in the section entitled "Risk Factors"contained in our 20F for the year ended August 31, 2007 filed by Canwest MediaWorks Inc. with the Securities and Exchange Commission in the United States (available on Edgar at www.edgar.com).We disclaim any intention or obligation to update any forward-looking statement even if new information becomes available, as a result of future events or for any other reason. TABLE OF CONTENTS OVERVIEW 3 Key Factors Affecting Segment Revenues and Operating Income 3 Foreign currency effects 4 Seasonality 4 CRITICAL ACCOUNTING ESTIMATES 4 INTERNAL CONTROL OVER FINANCIAL REPORTING 5 OPERATING RESULTS 5 Introductory Note 5 For the Three Months Ended May 31, 2008 5 Consolidated Results 6 Segmented Results 9 For the Nine Months Ended May 31, 2008 12 Consolidated Results 12 Segmented Results 15 CONSOLIDATED QUARTERLY FINANCIAL RESULTS 17 LIQUIDITY AND CAPITAL RESOURCES 18 Overview 18 Sources of Funds 19 Uses of Funds 19 Debt 20 FINANCIAL INSTRUMENTS 23 INDUSTRY RISKS AND UNCERTAINTIES 23 OFF BALANCE SHEET ARRANGEMENTS AND GUARANTEES 24 RELATED PARTY TRANSACTIONS 24 CHANGES IN ACCOUNTING POLICY 25 FORTHCOMING CHANGES IN ACCOUNTING POLICIES 29 RECONCILIATION OF NON-GAAP FINANCIAL MEASURES 30 2 OVERVIEW In January 2008, CanWest MediaWorks Inc. changed its name to Canwest Media Inc. (“we, us or our”). We are an international media company and are one of Canada’s largest media companies. We are Canada’s largest publisher of English language daily newspapers, and own, operate and/or hold substantial interests in free-to-air and subscription-based television networks, out-of-home advertising, websites, and radio stations and networks in Canada, Australia, Singapore, Turkey, the United States and the United Kingdom. Key Factors Affecting Segment Revenues and Operating Income Television Broadcast We have three television segments. Our Canadian television segment includes our television networks in Canada as well as our specialty channels. The CW Media television segment includes the operations of Canadian specialty television stations held by CW Media Holdings Inc. (“CW Media”), acquired in fiscal 2007 which were equity accounted until December 20, 2007, when the Canadian Radio-television and Telecommunications Commission (“CRTC”) approved the transfer of effective control subject to certain conditions which were subsequently satisfied. Since December 21, 2007, the balance sheet and the results from operations have been consolidated. Our Australian television segment includes our interest in Ten Network Holdings Limited (“Ten Holdings”), which owns and operates Ten Television Network (“Network Ten”). We generate the majority of our television revenues from the sale of advertising, with the remainder generated from subscriber revenues earned by our specialty channels and the sale of broadcast rights to our programming. Subscriber revenue is recorded monthly based on subscriber levels. Demand for television advertising is driven primarily by advertisers in the packaged goods, automotive, retail and entertainment industries and is strongly influenced by general economic conditions. The attractiveness of our programs to advertisers and the rates we charge are primarily a function of the size and demographics of our viewing audience. The dependence of our advertising revenues on the ratings performance of our television programs makes our television revenues less predictable than our publishing revenues. Publishing Our publishing segment includes the publication of a number of newspapers and magazines, including metropolitan daily newspapers as well as operation of canada.com and other internet operations.All of our publishing operations with the exception of the National Post and The New Republic are held by the Canwest Limited Partnership (“Limited Partnership”). Our publishing revenues are primarily earned from newspaper advertising and circulation revenues from our newspapers and digital advertising revenue from our internet operations. Our newspaper and interactive advertising revenues are a function of the volume or linage of advertising sold and the rates we charge. Circulation revenues are produced from home-delivery subscriptions for our newspapers and single-copy sales at retail outlets and vending machines. Circulation revenues are a function of the number of newspapers we sell and the average per copy prices we charge. 3 Radio Our two radio segments consist of our radio operations in Turkey and the United Kingdom, which earn substantially all of their revenues from advertising. Radio advertising revenues are a function of overall radio advertising demand and advertising rates. Radio advertising rates are determined based on the number and demographics of our listeners. Out-of-home advertising Our out-of-home advertising segment consists of Network Ten’s wholly owned subsidiary, Eye Corp which generates revenue from the sale of out-of-home advertising. Eye Corp’s advertising revenues are a function of overall out-of-home advertising demand and rates. Eye Corp’s advertising rates are primarily a function of the number and demographics of the audience for Eye Corp’s displays. Foreign currency effects Our Australia, United Kingdom, United States and Turkey operations expose our segment revenues and operating expenses to fluctuations between the Canadian dollar and the Australian dollar, United Kingdom Pound, United States dollar and New Turkish Lira, respectively. A decline in value of the Canadian dollar against those currencies increases the Canadian dollar equivalent of the revenues and expenses we record in those currencies. An increase in the Canadian dollar has the opposite effect. During nine months ended May 31, 2008, the Canadian dollar remained constant against the Australian dollar, appreciated against the New Turkish Lira by 2% and depreciated against the United States dollar by 12% and the United Kingdom Pound by 10% as compared to currency translation rates for the same period in the prior year. Seasonality Our advertising revenues are seasonal. Revenues are typically highest in the first and third quarters, while expenses are relatively constant throughout the year. CRITICAL ACCOUNTING ESTIMATES Except as noted below and in the Changes in Accounting Policy section of this MD&A, there are no significant changes in our critical accounting policies or estimates since August 31, 2007 as described in the Management Discussion and Analysis in our 2007 Annual Report. Acquisition of Alliance Atlantis Communication Inc. (“Alliance Atlantis”) In performing the purchase price allocation related to the Acquisition of Alliance Atlantis, we made a number of assumptions and estimates in determining fair value.We are currently finalizing a plan to provide termination benefits to certain employees and have accrued $18 million relating to these termination benefits.In addition, we continue to finalize our valuation of certain current and non-current assets that were held in trust.Either of these adjustments could materially impact the purchase allocation and future earnings related to this acquisition. 4 INTERNAL CONTROL OVER FINANCIAL REPORTING There have been no changes in our internal control over financial reporting during the three months ended May 31, 2008 that have materially affected or are reasonably likely to materially affect our internal control over financial reporting. OPERATING RESULTS Introductory Note • Segment operating profit. In the discussion that follows, we provide information concerning our segment operating profit.See note 16, Segmented Information, to our interim unaudited consolidated financial statements. Management utilizes segment operating profit as a measure of segment profitability in making strategic resource allocations. • Operating income before amortization. We also discuss our consolidated operating income before amortization. We provide this measure because we and our lenders and investors use operating income before amortization to measure performance against our various leverage covenants. Operating income before amortization is not a recognized measure of financial performance under GAAP. Investors are cautioned that operating income before amortization should not be construed as an alternative to net earnings determined in accordance with GAAP as an indicator of our performance. Our method of calculating operating income before amortization may not be comparable to similarly titled measures used by other companies. A reconciliation of operating income before amortization to net earnings, which is the most closely comparable GAAP measure, is provided in the “Reconciliation of Non-GAAP Financial Measures” section of this MD&A. For the Three Months Ended May 31, 2008 Following is a table summarizing segmented results for the three months ended May 31, 2008 and May 31, 2007. See note 16, Segmented Information, to our unaudited interim consolidated financial statements. 5 Revenue Segment Operating Profit 2008 2007(1) 2008 2007 $ 000 $ 000 $ 000 $ 000 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Operating Segments Publishing 334,151 333,609 78,636 71,662 Television Canada 182,658 182,045 38,633 30,940 CW Media 98,542 - 37,488 - 281,200 182,045 76,121 30,940 Australia 194,134 179,712 34,747 28,676 475,334 361,757 110,868 59,616 Radio Turkey 3,974 4,429 1,802 1,960 United Kingdom 503 328 (1,965 ) (1,066 ) 4,477 4,757 (163 ) 894 Out-of-home 40,750 38,674 1,124 (1,229 ) Inter-segment revenue elimination (2,916 ) (704 ) - - Restructuring expenses - - (4,018 ) - Corporate and other - - (9,269 ) (9,403 ) Total revenue 851,796 738,093 Operating income before amortization 177,178 (1) 121,540 (1) (1)See Reconciliation of Non-GAAP Financial Measures. Consolidated Results Revenues. Consolidated revenues of $852 million for the three months ended May 31, 2008 increased $114 million, or 15%, from $738 million for the three months ended May 31, 2007. This increase is primarily attributable to the acquisition of CW Media and an increase of 7% in our international media, which consists of Australia television, out-of-home, Turkey and United Kingdom operations. Operating expenses.
